DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
	The Amendment filed on 06 April 2021 has been entered; claims 17 and 19-30 remain pending. 
Response to Arguments
Applicant’s arguments, see Page 4 of the Remarks, filed 06 April 2021, with respect to the objection to claims 10-14 and rejection of claims 25 and misnumbered claims 10-12/renumbered claims 26-28 have been fully considered and are persuasive.  The objection to claims 10-14 and rejection of claims 25 and misnumbered claims 10-12/renumbered claims 26-28 have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 4-6 of the Remarks, filed 06 April 2021, regarding the 103 rejection of the claims over Kobayashi have been fully considered but they are not persuasive.  Applicant argues that the structure of Kobayashi does not teach R1 and R2 as claimed; the Examiner agrees that the structure of Kobayashi teaches –H for both R1 and R2.  The Examiner submits that the structural similarity of the structure of Kobayashi to the instant claims renders the claim obvious for the reasons discussed below.  These reasons were originally presented in the Non-Final Rejection for the recited R2 group and below encompass R1 and R2 as now claimed.  In addition to structural similarity, the Examiner notes that the structure of Kobayashi was claimed as a pertinent embodiment and is discussed in the Specification; furthermore, no criticality in alkyl group for R1 and R2 is exhibited.  Lastly, the compound of Kobayashi is used for the same purpose the compound of recited Formula I, so 1 and R2 = methyl.
Applicant’s remarks regarding the Double Patenting rejection over copending Application # 16/312,707 are acknowledged; the double patenting is maintained at this time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (GB Patent # 2113196A), hereinafter, “Kobayashi”.
With respect to claim 17, Kobayashi discloses a compound as consistent with Formula I, with the exception being that both R1 and R2 = H in Kobayashi, and claim 17 requires that R1 and R2 are C1 to C6 alkyl (see Page 1, lines 36-42). 
Although the reference fails to incorporate a R1 and R2 of C1 to C6 alkyl, amounting to a difference in one to six carbons for R1 and R2, the similarity between the chemical structures 1 and R2. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Additionally, the Examiner notes that Formula I originally included the compound of Kobayashi (see original claim 1 and Paragraph [0022]); therefore, the structure taught by Kobayashi is disclosed as being a pertinent embodiment in the Specification.  The Examiner submits that there does not appear to be any criticality associated with R1 and R2 being, say a methyl group or C1 alkyl, as opposed to a hydrogen.  The Examiner also notes that the compound of Kobayashi is used for the same purpose the compound of recited Formula I, so optimization of the structure toward other related structural homologues could have led one of skill in the art to a compound where R1 and R2 = methyl.  The Examiner submits that the above obviousness analysis applied to the structures recited in claims 19-21 as well; due to their structural similarities to the structure taught by Kobayashi. 
With respect to claims 23-30, Kobayashi discloses a method of preparing gel comprising benzylidene xylitol with fuel oil contained within seawater (Page 5, lines 4-30), wherein the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (GB Patent # 2113196A) as applied to claim 17 above, and further in view of Murai et al. (U.S. Patent # 4429140), hereinafter “Kobayashi” and “Murai”. 
Kobayashi teaches benzylidene xylitol (structurally analogous and rendering obvious the structure of claim 17) on the bottom of Page 5, Example 1, but does not teach a process of preparing the compound. 
Murai discloses that benzylidene xylitol and related compounds are prepared by reacting xylitol or sorbitol with a substituted or unsubstituted benzaldehyde or alkyl acetal derivative thereof in the presence of an acid catalyst, a hydrophobic organic solvent and a water-soluble organic polar solvent (Column 2, lines 50-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the ordinary artisan to consult the relevant art to determine a method for obtaining the benzylidene xylitol disclosed by Kobayashi. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 19-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-14 of copending Application No. 16/312,707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 17 overlaps with the subject matter of claim 1 of ‘707.  Claims 1-7 of ‘707 teaches the compound of claim 17-21, . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        14 April 2021